Case 3:20-cv-00806-EMC Document 42-4 Filed 08/07/20 Page 1 of 4




  EXHIBIT C


                          EXHIBIT C
                            - 52 -
         Case 3:20-cv-00806-EMC Document 42-4 Filed 08/07/20 Page 2 of 4




PUBLIC NOTICE
Federal Communications Commission
                                                                             News Media Information 202 / 418-0500
445 12th St., S.W.                                                                   Internet: https://www.fcc.gov
Washington, D.C. 20554                                                                        TTY: 1-888-835-5322


                                                                                              DA 18-1014
                                                                                 Released: October 3, 2018

        CONSUMER AND GOVERNMENTAL AFFAIRS BUREAU SEEKS FURTHER
         COMMENT ON INTERPRETATION OF THE TELEPHONE CONSUMER
              PROTECTION ACT IN LIGHT OF THE NINTH CIRCUIT’S
                 MARKS V. CRUNCH SAN DIEGO, LLC DECISION

                                           CG Docket No. 18-152
                                           CG Docket No. 02-278

Comment Date: October 17, 2018
Reply Comment Date: October 24, 2018

        With this Public Notice, we seek further comment on one issue related to interpretation and
implementation of the Telephone Consumer Protection Act (TCPA),1 following the recent decision of the
U.S. Court of Appeals for the Ninth Circuit in Marks v. Crunch San Diego, LLC.2 We seek comment here
to supplement the record developed in response to our prior Public Notice seeking comment on the U.S.
Court of Appeals for the D.C. Circuit’s opinion in ACA International v. FCC.3
         Specifically, we seek further comment on what constitutes an “automatic telephone dialing
system.”4 The TCPA defines an automatic telephone dialing system as “equipment which has the
capacity—(A) to store or produce telephone numbers to be called, using a random or sequential number
generator; and (B) to dial such numbers.”5 The Marks court declared “the statutory language ambiguous
on its face” as to the question of whether the phrase “using a random or sequential number generator”




1The TCPA is codified at 47 U.S.C. § 227. The Commission’s implementing rules are codified at 47 CFR
§ 64.1200.
2   Marks v. Crunch San Diego, LLC, No. 14-56834, 2018 WL 4495553 (9th Cir. Sept. 20, 2018).
3Consumer and Governmental Affairs Bureau Seeks Comments on Interpretation of the Telephone Consumer
Protection Act in Light of the D.C. Circuit’s ACA International Decision, CG Docket Nos. 18-152 and 02-278,
Public Notice, DA 18-493 (rel. May 14, 2018) (ACA Public Notice); ACA Int’l et al. v. FCC, 885 F.3d 687 (D.C.
Cir. 2018) (mandate issued May 8, 2018), aff’g in part and vacating in part Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, WC Docket No. 07-135, Declaratory Ruling
and Order, 30 FCC Rcd 7961 (2015) (2015 TCPA Declaratory Ruling and Order).
4   47 U.S.C. § 227(a)(1).
5   Id. (emphasis added).



                                               EXHIBIT C
                                                 - 53 -
                Case 3:20-cv-00806-EMC Document 42-4 Filed 08/07/20 Page 3 of 4



modifies both “store” and “produce.”6 The Marks court then read the phrase “using a random or
sequential number generator” not to apply to equipment that has the capacity “to store numbers to be
called.”7 In other words, the court interpreted the statutory language expansively so that an “automatic
telephone dialing system” is “not limited to devices with the capacity to call numbers produced by a
‘random or sequential number generator,’ but also includes devices with the capacity to store numbers
and to dial stored numbers automatically.”8 The ACA court, however, held that the TCPA unambiguously
foreclosed any interpretation that “would appear to subject ordinary calls from any conventional
smartphone to the Act’s coverage.”9
         We seek further comment on how to interpret and apply the statutory definition of automatic
telephone dialing system, including the phrase “using a random or sequential number generator,” in light
of the recent decision in Marks, as well as how that decision might bear on the analysis set forth in ACA
International. To the extent the statutory definition is ambiguous, how should the Commission exercise
its discretion to interpret such ambiguities here?10 Does the interpretation of the Marks court mean that
any device with the capacity to dial stored numbers automatically is an automatic telephone dialing
system? What devices have the capacity to store numbers? Do smartphones have such capacity? What
devices that can store numbers also have the capacity to automatically dial such numbers? Do
smartphones have such capacity? In short, how should the Commission address these two court
holdings? We also seek comment on any other issues addressed in the Marks decision that the
Commission should consider in interpreting the definition of an “automatic telephone dialing system.”
        Pursuant to sections 1.2 and 1.429 of the Commission’s rules,11 interested parties may file
comments and reply comments on or before the dates indicated on the first page of this document.
Comments may be filed using the Commission’s Electronic Comment Filing System (ECFS). See
Electronic Filing of Documents in Rulemaking Proceedings, 63 FR 24121 (1998).
           Electronic Filers: Comments may be filed electronically using the Internet by accessing the
            ECFS: http://www.fcc.gov/ecfs/.
           Paper Filers: Parties who choose to file by paper must file an original and one copy of each
            filing. If more than one docket or rulemaking number appears in the caption of this proceeding,
            filers must submit two additional copies for each additional docket or rulemaking number.
             Filings can be sent by hand or messenger delivery, by commercial overnight courier, or by first-
             class or overnight U.S. Postal Service mail. All filings must be addressed to the Commission’s
             Secretary, Office of the Secretary, Federal Communications Commission.
                  All hand-delivered or messenger-delivered paper filings for the Commission’s Secretary
                   must be delivered to FCC Headquarters at 445 12th St., SW, Room TW-A325,
                   Washington, DC 20554. The filing hours are 8:00 a.m. to 7:00 p.m. All hand deliveries
                   must be held together with rubber bands or fasteners. Any envelopes and boxes must be
                   disposed of before entering the building.


6 Marks, 2018 WL 4495553, at *8; see also ACA Int’l, 885 F.3d at 703 (stating that, with respect to whether the
definition of automatic telephone dialing system could include a device that could only dial numbers from a stored
list, “[i]t might be permissible for the Commission to adopt either interpretation”).
7   Marks, 2018 WL 4495553, at *9.
8   Id.
9   ACA Int’l, 885 F.3d at 692.
10   See Smiley v. Citibank (South Dakota), N.A., 517 U.S. 735, 740-41 (1996).
11   47 CFR §§ 1.2, 1.429.

                                                           2


                                                      EXHIBIT C
                                                        - 54 -
                Case 3:20-cv-00806-EMC Document 42-4 Filed 08/07/20 Page 4 of 4



                  Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority
                   Mail) must be sent to 9050 Junction Drive, Annapolis Junction, MD 20701.
                  U.S. Postal Service first-class, Express, and Priority mail must be addressed to 445 12th
                   Street, SW, Washington, DC 20554.
People with Disabilities: To request materials in accessible formats for people with disabilities (Braille,
large print, electronic files, audio format), send an e-mail to fcc504@fcc.gov or call the Consumer &
Governmental Affairs Bureau at 202-418-0530 (voice), 202-418-0432 (tty).
         Ex Parte Rules. This proceeding has been designated as a “permit-but-disclose” proceeding in
accordance with the Commission’s ex parte rules.12 Persons making ex parte presentations must file a
copy of any written presentation or a memorandum summarizing any oral presentation within two
business days after the presentation (unless a different deadline applicable to the Sunshine period applies).
Persons making oral ex parte presentations are reminded that memoranda summarizing the presentation
must: (1) list all persons attending or otherwise participating in the meeting at which the ex parte
presentation was made; and (2) summarize all data presented and arguments made during the
presentation. If the presentation consisted in whole or in part of the presentation of data or arguments
already reflected in the presenter’s written comments, memoranda, or other filings in the proceeding, the
presenter may provide citations to such data or arguments in his or her prior comments, memoranda, or
other filings (specifying the relevant page and/or paragraph numbers where such data or arguments can be
found) in lieu of summarizing them in the memorandum. Documents shown or given to Commission
staff during ex parte meetings are deemed to be written ex parte presentations and must be filed
consistent with section 1.1206(b) of the Commission’s rules.13 In proceedings governed by section
1.49(f) of the rules or for which the Commission has made available a method of electronic filing, written
ex parte presentations and memoranda summarizing oral ex parte presentations, and all attachments
thereto, must be filed through the electronic comment filing system available for that proceeding, and
must be filed in their native format (e.g., .doc, .xml, .ppt, searchable .pdf).14 Participants in this
proceeding should familiarize themselves with the Commission’s ex parte rules.
Additional Information. For further information, contact Kristi Thornton of the Consumer and
Governmental Affairs Bureau at (202) 418-2467 or Kristi.Thornton@fcc.gov; Christina Clearwater at
(202) 418-1893 or Christina.Clearwater@fcc.gov; or Karen Schroeder at (202) 418-0654 or
Karen.Schroeder@fcc.gov.




12   See id. §§ 1.1200 et seq.; see also ACA Public Notice at 6.
13   47 CFR § 1.1206(b).
14   Id. § 1.49(f).

                                                             3


                                                         EXHIBIT C
                                                           - 55 -
